DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the RCE filed 02 July 2021. 
Claim 1 was amended, claims 11-12, 14 and 16-18 were canceled 14 March 2022.
Claims 1-2, 4, 6-10are currently pending and have been examined. 


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akula (US 2016/0303969 A1).

CLAIM 1– 
Akula teaches the method having the limitations of:
A method of taking charge of a patient by an autonomous health vehicle (The autono­mous driving mode may provide control of the vehicle 101 without human input or intervention, for example, guiding the vehicle 101 along a route while controlling the steering, acceleration, and braking (para [0028])) configured to transport a patient comprising a medical instrument or sensor configured to measure data about health of a patient (Furthermore, the devices 102 and 104 and server 114 may be configured to apply a medical severity to a plurality of vehicles 101 (e.g., vehicles 101a and 101b) or occupants 121 (e.g., occupants 12la-d). For instance, an accident may involve a plurality of vehicles 101 and occu­pants 121. The processor 105 may evaluate the occupant information ( e.g., the sensor outputs and medical records) from each of the occupants 121. The processor 105 may triage or prioritize the occupants 121 based on the medical severity, (para [0049])), an environmental sensor configured to measure second data about an environmental condition of the health vehicle relevant to the interpretation of the first data (the specification describes that the environmental sensor is used to cover a sensor configured to measure data about a condition of the environment of the health vehicle such as level of noise and may be a microphone (page 6 lines 1-5). Akula does teach this interpretation of environmental sensor by determining noise output using microphones (paragraph 17) and this environmental data is used to determine patient thresholds from multiple sensor data (paragraph 22)) and a communications interface (The system 100 may include an overall network infrastructure through which the devices 102, 104, and 106, sensor 112, server 114, and database 115 may communicate, for example, to transfer occupant information between any of devices 102, 104, and 106, sensor 112, server 114, and database 115, e.g., using connections 119. (para [011])) , the method being performed by the autonomous health vehicle and comprising: measuring the first data about health of the patient with said medical instrument or sensor of said health vehicle (The sensor 112 may include any sensor configured to measure and monitor occupant information and generate one or a plurality of sensor outputs associated with one or more occupants 121 or vehicle 101. The sensor 112 may also be configured to detect occurrence of and generate sensor outputs indicating one or more issues including, for example, a medical issue such as a body disorder associated with one or more occupants 121, a vehicle issue such as a malfunction, damage, or accident associated with the vehicle 101, or a combination issue including medical and vehicle issues. (para [0015])), the measurement of the first data being initiated locally by the patient (The user interface 111 of devices 102, 104, and 106 may include a display or a mechanism to connect to a display, support user interfaces, and/or communicate occu­pant information within the system 100. The user interface 111 may include any input or output device to facilitate the receipt or presentation of information ( e.g., occupant infor­mation) in audio, visual or tactile form or a combination thereof. Examples of a display may include, without limi­tation, a touchscreen (para [0050])); wherein the patient (occupant) has the ability to enter their own occupant health information from user-defined thresholds of verification (para 44, 64).) 
Measuring the second data about the environmental condition of the health vehicle with said environmental sensor of the health vehicle the specification describes that the environmental sensor is used to cover an sensor configured to measure data about a condition of the environment of the health vehicle such as level of noise and may be a microphone (page 6 lines 1-5). Akula does teach this interpretation of environmental sensor by determining noise output using microphones (paragraph 17)
transmitting said first and second data with said communications interface of said health vehicle to a remote server in a manner such that analysis of the health of the patient is determined by said first data being interpreted in view of said second data (The medical personnel may review the occupant information, which may include sensor outputs and medical records. For example, the device 102d may be configured to provide a diagnosis of one or more occupants 121 remotely based on the sensor outputs and medical records, e.g., while the vehicle is in route to the facility 110 (para [0048])) and Akula describes multiple sensors, including environmental sensors (paragraph 17) that have outputs that work with different sensors associated with the patient to output an analysis (paragraphs 18-19); the specification describes that the environmental sensor is used to cover an sensor configured to measure data about a condition of the environment of the health vehicle such as level of noise and may be a microphone (page 6 lines 1-5). Akula does teach this interpretation of environmental sensor by determining noise output using microphones (paragraph 17). 
the health vehicle receiving instructions to transport the patient to a healthcare facility with said health vehicle when the result of the analysis indicates that the patient needs to be transported to a healthcare facility (Furthermore, the devices 102 and 104 and server 114 may be configured to apply a medical severity to a plurality of vehicles 101 (e.g., vehicles 101a and 101b) or occupants 121 (e.g., occupants 12la-d). For instance, an accident may involve a plurality of vehicles 101 and occu­pants 121. The processor 105 may evaluate the occupant information ( e.g., the sensor outputs and medical records) from each of the occupants 121. The processor 105 may triage or prioritize the occupants 121 based on the medical severity, compare the medical severity and the medical capability of each facility 110, and select a facility from a facility list based on the comparison and the occupant location. (para [0049]))
and receiving instructions not to transport the patient to a health-care facility with said health vehicle when the result of the analysis indicates that the patient does not need to be transported to a health-care facility (Akula teaches if the patient does not need medical attention, the vehicle is instructed to not go into autonomous driving mode to take the patient to a health care facility (para [0045]))
when the result of the analysis indicates that the patient needs to be transported to a health-care facility, the health vehicle receiving instructions for operation of an emergency situation indicator device of said health vehicle when the result of the analysis indicates that the patient needs to be transported to a healthcare facility in an urgent manner (Further, in response to a medical issue, devices 102 and 104 and server 114 may authorize the device 106 to alternatingly flash the right and left headlights, right and left taillights, and emergency warning lights (e.g., light emitting diodes (LEDs)), and blow the horn of the vehicle 101a. (para [0035]))
and receiving instructions for not operating the emergency situation indicator device of said health vehicle when the result of the analysis indicates that the patient does not need to be transported to a health-care facility in an urgent manner (Akula teaches that if the patient does not need medical attention, autonomous driving mode is not enabled (i.e., the emergency situation indicator is not turned on) (para [0045]))


CLAIM 2– 
Akula teaches the method of claim 1 as described above. Regarding claim 2, Akula further teaches: 
A method according to claim 1, wherein measuring the data about the health of the patient includes setting up communication between the patient and a health professional with said communications interface of said health vehicle (In response to a medical or vehicle issue, the devices 102, 104, and 106, using the transceiver 109, may be configured to seek help from other nearby devices 102, 104, and 106. The devices 102, 104, and 106 may provide an occupant location to the server 114 and, in response, the server 114 may send a notification to other devices 102, 104, and 106 having location information nearby the occupant location. The notification may include a message seeking help along with the medical or vehicle issue. For example, the notification may be received by nearby medical profes­sionals ( e.g., doctors or nurses) using the other devices 102, 104, and 106 that may provide aid or protection. (para [0039]))

CLAIM 4– 
Akula teaches the method of claim 1 as described above. Regarding claim 4, Akula further teaches:
A method to claim 1, wherein the measurement of said data is initiated under the remote direction of the health professional (The call center 113 may include any call center responsible for a call to an emergency telephone number for emergency services. An exemplary call center 113 may include a public-safety answering point (PSAP). Exemplary emergency services may include police, firefighting, and ambulance services (para [0042]); wherein call centers are trained for basic triaging of patients i.e., chest compression directions for a patient not breathing

CLAIM 5– 
Akula teaches the method of claim 1 as described above. Regarding claim 5, Akula further teaches:
A method according to claim 1, further comprising measuring data about an environmental condition of the health vehicle (An exemplary sensor 112 may also include a vehicle environment sensor such as a motion detector, microphone, or camera that are positioned inside, outside, or otherwise associated with the vehicle 101. For example, the sensor 112 may be configured to detect motion of the occupant 121, noise or speech from the occupant 121, or a visual image of the occupant 121 (para [0017]))

CLAIM 6– 
Akula teaches the method of claim 1 as described above. Regarding claim 6, Akula further teaches:
A method according to claim 1, further comprising triggering an emergency alert, said data corresponding to said emergency alert (Alternatively, in response to a medical issue, the device 106 may utilize the autonomous driving mode even when prohibited by applicable laws, because the occupant 121 may be unable to safely drive the vehicle 101. Further, in response to a medical issue, devices 102 and 104 and server 114 may authorize the device 106 to alternatingly flash the right and left headlights, right and left taillights, and emergency warning lights (e.g., light emitting diodes (LEDs)), and blow the horn of the vehicle 101a. (para [0035]))

CLAIM 7– 
Akula teaches the method of claim 1 as described above. Regarding claim 7, Akula further teaches:
A method according to claim 1, wherein the patient is transported to the healthcare facility by putting into operation a device for assisting in driving the vehicle or a device for driving the vehicle automatically (Exemplary driving modes may include a driver operated mode ( e.g., operation of the vehicle 101 determined by human input), a partial or semi-autonomous mode including automated, driver assis­tance or correction (e.g., partial operation of the vehicle 101 by device 106 along with human input), or an autonomous or driverless mode (e.g., full operation of the vehicle 101 by device 106 without human input). (para [0028]))

CLAIM 8– 
Akula teaches the method of claim 1 as described above. Regarding claim 8, Akula further teaches:
A method according to claim 1, wherein the health vehicle travels to a location of the patient in response to a request received (The processor 105 may evaluate the occupant information ( e.g., the sensor outputs and medical records) from each of the occupants 121. The processor 105 may triage or prioritize the occupants 121 based on the medical severity, compare the medical severity and the medical capability of each facility 110, and select a facility from a facility list based on the comparison and the occupant location. For example, each facility 110 (e.g., a hospital) may be configured to, or have the capability to, accommo­date a predefined number of patients, which may, or may not be, an absolute maximum. Thus, the server 114 may route one or more vehicles 101 to the facility 110 having a closer facility location to the occupant location until the facility reaches the predefined number of patients it can accommo­date. After the predefined number is met, the server 114 may route vehicles to the facility 110 having the next closest facility location to the occupant location (para [0049])) at the remote server (The medical personnel may review the occupant information, which may include sensor outputs and medical records. For example, the device 102d may be configured to provide a diagnosis of one or more occupants 121 remotely based on the sensor outputs and medical records, e.g., while the vehicle is in route to the facility 110. (para [0048])), and the data about the health of the patient is measured after the health vehicle arrives at the location of the patient (The server 114 or device 102d, using the processor 105, may coordinate the arrival of occupants 121 at the selected facility 110 and their respec­tive occupant information (e.g., medical records) and pres­ent, using the user interface 111, the occupant information to medical personnel of the vehicle 101c ( e.g., while traveling toward or upon arrival at vehicle 101a) or the selected facility 110 (e.g., upon arrival or during check-in) (para [0048]))

CLAIM 9– 
Akula teaches the method of claim 8 as described above. Regarding claim 9, Akula further teaches:
wherein the request is transmitted to a remote medical center (Furthermore, the devices 102 and 104 and server 114 may be configured to apply a medical severity to a plurality of vehicles 101 (e.g., vehicles 101a and 101b) or occupants 121 (e.g., occupants 12la-d). For instance, an accident may involve a plurality of vehicles 101 and occu­pants 121. The processor 105 may evaluate the occupant information ( e.g., the sensor outputs and medical records) from each of the occupants 121. The processor 105 may triage or prioritize the occupants 121 based on the medical severity, compare the medical severity and the medical capability of each facility 110, and select a facility from a facility list based on the comparison and the occupant location. For example, each facility 110 (e.g., a hospital) may be configured to, or have the capability to, accommo­date a predefined number of patients, which may, or may not be, an absolute maximum. Thus, the server 114 may route one or more vehicles 101 to the facility 110 having a closer facility location to the occupant location until the facility reaches the predefined number of patients it can accommo­date.  (para [0049])) determined by the remote server (wherein Figure 1 shows that the server is remote from the vehicle)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akula (US 2016/0303969 A1) in view of “Josh Newby, The Future of Autonomous Emergency Response, November 02 2015, Designmind, (Year: 2015)” herein referred to as Newby.

CLAIM 10– 
Akula teaches the method of claim 8 as described above. Regarding claim 10, Akula does not explicitly teach the vehicle traveling to the patient, however Newby teaches:
A method according to claim 8, wherein the health vehicle travels to the location of the patient upon being selected by the remote server. (The data feed, a predictive analytics program, determines the areas of the city where a medical emergency is most likely to occur and allows the vehicles in the AER systems to continuously optimize and distribute their positions accordingly. In the event of an emergency, an AER vehicle is dispatched — much like an Amazon warehouse worker assigned to pull products for shipping — and follows a computer system’s optimized route. The vehicle communicates with all other autonomous vehicles on the road to ensure a clear path all the way to the patient’s location (paragraph 6))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Akula to integrate the application of the vehicle being able to move to a patient’s location of Newby with the motivation of improve the response time of ambulances, but also get physician care to the patient immediately and employ data analytics to continuously optimize the position of an ambulance fleet throughout a city (see: Newby, paragraph 3).

Response to Arguments
The arguments filed 14 March 2022 have been fully considered. 
Regarding Applicant’s arguments pertaining to the 112(a) rejection, these arguments are persuasive. Applicant has amended the claims to overcome the 112(a) rejection and it is withdrawn. 
Applicant’s arguments pertaining to the 102 rejection, these arguments are not persuasive. Applicant argues that Akula does not teach vehicle environmental sensor data transmitted with a detected occupant medical issue so that the occupant medical issue is determined by said first data (data about health of the patient) being interpreted in view of said second data (vehicle environmental data). Examiner respectfully disagrees. The specification page 6 refers to an environmental sensor as a microphone. Akula teaches that the microphone determines noise levels (paragraph 17) and this data is sent in view of the data of the health of the patient (i.e., for a car crash) (paragraph 22). The non-final had a typo in which paragraph 21 was referenced, however paragraph 22 is the reference paragraph used to show this. The health of the patient (first data) is sent with the body sensors in a comparison of outputs with the vehicle sensor data to determine if a significant health even has occurred.
Applicant further argues that the vehicle does not transport the patient to a healthcare facility nor that it would put into operation an emergency situation indicator for the vehicle and that Akula teaches a separate emergency vehicle not the passenger vehicle. Examiner respectfully disagrees. The vehicle 101a is shown to be a passenger vehicle that can autonomously drive the vehicle to the facility (Figure 2). It’s vehicle 101c that is referenced as an emergency vehicle, however emergency vehicle 101c is not cited in the reference paragraph only 101 when it is referencing the passenger vehicles. However, vehicle 101a has authorization to implement an emergency light indicator on their headlights in autonomous emergency mode (paragraph 35). 
Applicant argues that the occupant in Akula doesn’t enter health measurement data into the user interface. However, the health measurement data is described as weight or height (page 13) and Akula teaches the sending of medical records by the patient in the vehicle (i.e., locally) and it is well-known in the art that health record information includes height and weight. Further, Akula teaches that the health data is transmitted through the user interface, and that the user confirms the measurement of the data (i.e., the measurement is initiated to be sent) (paragraph 50) from user-defined thresholds of verification (para 44, 64).  
	The dependent claims rely on the arguments of the independent claim and are rejected for the reasons stated above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626